      3:18-cr-30068-RM-TSH # 13     Page 1 of 6                                        E-FILED
                                                         Friday, 08 February, 2019 05:07:33 PM
                                                                  Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                         SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
               v.         )                   Case No. 18-CR-30068
                          )
RICKY SQUIRES,            )
                          )
         Defendant.       )

       RESPONSE TO DEFENDANT’S MOTION TO RECONSIDER

      COMES NOW the United States of America, by John C. Milhiser,

United States Attorney for the Central District of Illinois, and Assistant United

States Attorney Crystal C. Correa, and hereby files this response to

Defendant’s motion to reconsider and states the following:

      1.    On December 4, 2018, a grand jury returned an indictment

against the defendant charging the defendant with the knowing and

intentional possession with intent to distribute a controlled substance,

namely 50 grams or more of a mixture or substance containing a detectable

amount of methamphetamine, a schedule II controlled substance, in violation

of 21 U.S.C. §841(a)(1) and (b)(1)(B).

      2.    On December 17, 2018, the defendant was arraigned on the

                                       1
      3:18-cr-30068-RM-TSH # 13   Page 2 of 6



charges and a detention hearing took place. The defendant was detained.

d/e 12/17/19.

     3.    On January 29, 2019, the Defendant filed a Motion to Reconsider

Detention Order. R.10.

     4.    On January 31, 2019, the Court directed the government to

respond to the defendant’s motion to reconsider detention. d/e 1/31/19.

                               ARUGMENT

     The defendant seeks reconsideration of his detention on the basis that

the defendant requires inpatient drug treatment and can obtain such drug

treatment through the Salvation Army. As noted in the defendant’s attached

letter from the Director of Rehabilitation Services, the Salvation Army’s

program is not a treatment program, but a “long term residential drug and

alcohol rehabilitation work therapy program.”

     According to Probation, the Salvation Army is not a residential drug

treatment program and they do not provide drug treatment services.

Probation considers the Salvation Army Program an inappropriate

placement for someone requiring intensive drug treatment. The government

agrees.

     When this court made a determination as to whether the defendant

                                     2
      3:18-cr-30068-RM-TSH # 13    Page 3 of 6



should be detained, the court considered the factors set out in 18 U.S.C.

3142(g) to determine if any conditions of release would ensure the

defendant’s appearance or protect the safety of the community.

      The defendant’s motion to reconsider outlines some of the same

arguments made during the detention hearing. The defendant is a lifelong

resident of Quincy, Illinois with substantial ties to the community. R.10, p.2.

The government does not dispute that, in fact, based on the defendant’s

criminal history, it is clear that the defendant has a long history in Quincy.

The defendant’s criminal history dates back to 2006 and ranges from arrests

for DUI, to convictions for purchasing methamphetamine precursors,

charges of aggravated methamphetamine manufacturing (where children

were present), and possessing methamphetamine precursors.

      In addition to the defendant’s meth related convictions, in 2018, prior

to the defendant’s October 2018 drug arrest, the defendant had a pending

domestic battery case under Adams County docket number 18-CM-191. The

victim in that case—the defendant’s high school sweetheart and mother of

his children. That case was ultimately dismissed on January 16, 2019.

      Defense counsel notes that the defendant has had minimal gaps in his

employment, but the fact that the defendant has been able to maintain both

                                      3
      3:18-cr-30068-RM-TSH # 13   Page 4 of 6



employment and criminal activity should not serve as a factor in the

defendant’s favor. In spite of the defendant’s employment, he has continued

to participate in methamphetamine use and distribution.

     Moreover, the defendant’s assertion that his drug use somehow

negates the fact that he was caught in possession of over 55 grams of

methamphetamine and therefore is not liable for a (b)(1)(B) sentence is truly

an issue for jury determination and should not factor into this motion to

reconsider. As it currently stands, the defendant is charged with and

possessed enough controlled substances to be charged with possession

with intent to distribute methamphetamine.

     Lastly, the defendant’s forced sobriety and sudden realization that he

may face a significant prison sentence having now been charged federally,

is not alone indicative that someone is truly committed to change.

     Nothing about the defendant’s history, the facts of this case, nor the

availability of a program that is not even appropriate for the defendant who

admits to being a “long-time drug addict” merits reconsideration of the

defendant’s detention.




                                     4
      3:18-cr-30068-RM-TSH # 13   Page 5 of 6



     Therefore, the government asks this Court to deny the defendant’s

motion to reconsider.

                                  Respectfully submitted,

                                  JOHN C. MILHISER
                                  UNITED STATES ATTORNEY

                                  /s/ Crystal C. Correa
                                  Crystal C. Correa,
                                  IL Bar No. 6307734
                                  U.S. Attorney=s Office
                                  318 South 6th Street
                                  Springfield, IL 62701
                                  Telephone: 217/492-4450
                                  Crystal.Correa@usdoj.gov




                                     5
      3:18-cr-30068-RM-TSH # 13      Page 6 of 6



                         CERTIFICATE OF SERVICE


      I hereby certify that on February 8, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the following:

Joe Hartzler

                                      /s/ Crystal C. Correa
                                      Crystal C. Correa
                                      Assistant United States Attorney




                                        6
